Citation Nr: 9923133	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-13 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a laceration of the left thumb on appeal from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1982 to February 
1997, and has additional prior active service of 9 years and 
5 months.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO granted entitlement to service 
connection for laceration of the left thumb and assigned a 
noncompensable (0 percent) disability rating.

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board notes that the veteran requested a personal hearing 
before the RO, but subsequently canceled his request.  The 
veteran was afterwards schedule for a personal hearing at the 
Board, but did not report for the hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected left thumb injury is 
manifested by complaints of pain and decreased range of 
motion, and objective findings of a three quarter inch scar 
with no other physical findings. 

3.  The veteran's service-connected left thumb injury does 
not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted consideration 
of an extraschedular rating.


CONCLUSION OF LAW

The criteria for the assignment of a minimum compensable 
disability rating of 10 percent on a schedular or 
extraschedular basis for a laceration of the left thumb have 
not been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5224, 7803-7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the initial assignment by the RO of 
the disability rating for his service-connected laceration of 
the left thumb.  Accordingly, his claim for an initial higher 
rating for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist the claimant, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991) has been satisfied.

The veteran's main argument on appeal is that he jammed his 
thumb during a helicopter accident in service and now has 
reduced range of motion.  After a review of the record, the 
Board finds that the evidence is against a compensable rating 
for his service connected left thumb injury.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  The RO granted service 
connection with an assigned noncompensable disability rating 
for a laceration of the left thumb in a September 1997 rating 
decision, effective from March 1, 1997, based on the evidence 
then available.  This evidence included the veteran's service 
medical records showing that he had complained of chronic 
left thumb pain following some injuries that he sustained in 
a July 1990 aircraft accident.  During a July 1997 VA 
examination, the veteran complained again of left thumb pain 
with overuse.  Upon physical examination, the veteran's left 
hand was noted to have a 3/4 inch scar from a helicopter crash, 
but without any other physical findings.        

The rating schedule provides that superficial scars not 
located on the head, face or neck but, which are nevertheless 
either poorly nourished, with repeated ulceration, or tender 
and painful on objective demonstration, are rated as 10 
percent disabling; otherwise, the scars are rated on the 
basis of limitation of function of the body part affected.  
38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7803-05 (1998).  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, as is the case for superficial scars 
rated under DCs 7803 or 7804, a zero percent evaluation is 
assigned if the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (1998).

The RO considered the diagnostic criteria for ankylosis of 
the thumb under DC 5224.  A 10 percent rating for disability 
of the thumb may be granted if there is evidence of favorable 
ankylosis of the thumb.  In classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits the following rules will be observed:  
(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  (4) 
With the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.  38 C.F.R. § 4.71a.

The medical evidence of record does not reflect clinical 
findings relative to the presence of ankylosis of the left 
thumb or scar inflammation, swelling, depression or 
ulceration on the recent VA examination that was conducted in 
1997, notwithstanding the appellant's subjective complaints 
of pain. As discussed above, during the July 1997 VA 
examination, the veteran complained of left thumb pain with 
overuse, but on physical examination, there were no physical 
findings except for a 3/4 inch scar from the helicopter crash.  
The report did not disclose any objective pain or decrease in 
the range of motion of the left thumb, or any other 
particular functional limitation of the thumb.

The Court has stated that a scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar.  See Chelte v. Brown, 10 Vet. App. 268, 272 
(1997).  In this case, it is neither claimed by the appellant 
nor is there is any objective medical evidence showing 
residual complications from the laceration of the left thumb. 
Since the medical findings and diagnoses provided on the VA 
examination cited above are essentially uncontradicted by any 
other competent (i.e., medical) diagnosis or opinion, the 
Board finds the recent medical evaluation of the veteran's 
left thumb disability in 1997 in light of the medical records 
of his injury to be dispositive to the outcome of this 
appeal.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Accordingly, the Board finds that the veteran's contentions 
offered in conjunction with his claim for increased 
compensation benefits are outweighed by the medical evidence 
cited above which has been found more probative to the issue 
on appeal and therefore, such contentions cannot serve to 
award a higher rating. 

 Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran raised them.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, it is the Board's opinion that the 
currently assigned disability rating for his left thumb 
laceration accurately reflects the level of impairment 
pursuant to the regular schedular criteria.  The medical 
findings, when compared to the applicable rating criteria 
under 38 C.F.R. part 4, simply do not support an increased 
rating for the disability at issue herein.

In reaching this conclusion, the Board has considered DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and the effect of pain on 
the functioning of the veteran's left thumb.  Factors listed 
in 38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  In this 
case, none of the evidence shows the presence of any of these 
factors, other than veteran's unqualified opinion that he has 
less movement than normal. 

In this regard, it should be emphasized that the medical 
evidence of record cited above specifically outweighs the 
veteran's lay views as to the extent of functional impairment 
caused by the disability in question.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

The noncompensable disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1997).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings -- up to 20 percent -
- are assignable for greater impairment of the thumb, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required hospitalization for his left thumb 
disability, and the evidence of record does not show that his 
left thumb has had such an unusual impact on his employment 
as to render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that there is no competent evidence that there exist 
impairment of the left thumb resulting from the inservice 
helicopter crash which would be sufficient to warrant an 
extraschedular rating under 38 C.F.R. § 3.321(b).


ORDER

Entitlement to an increased (compensable) disability rating 
for a laceration of the left thumb is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

